
	

113 S904 IS: Strengthening The Resiliency of Our Nation on the Ground Act
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 904
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mrs. Gillibrand (for
			 herself and Mr. Wicker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To minimize the economic and social costs resulting from
		  losses of life, property, well-being, business activity, and economic growth
		  associated with extreme weather events by ensuring that the United States is
		  more resilient to the impacts of extreme weather events in the short- and
		  long-term, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening The Resiliency of Our
			 Nation on the Ground Act or the STRONG Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Extreme weather
			 has serious economic costs for Americans, American businesses, and State and
			 local governments. Hurricanes, droughts, floods, tornadoes, extreme heat, and
			 extreme cold cause death, result in loss of property and well-being, especially
			 among the most vulnerable populations, and negatively impact business activity
			 and economic growth.
				(2)Superstorm Sandy,
			 which devastated the Eastern United States in late October 2012, resulted in
			 more than 100 deaths, the evacuation of hundreds of thousands of people from
			 their homes, power outages affecting more than 8,500,000 homes, massive
			 flooding, gasoline shortages, and a crippled regional energy and transportation
			 infrastructure. As a result of this storm, Congress passed the Disaster Relief
			 Appropriations Act, 2013, which appropriated $50,500,000,000 for post-Sandy
			 recovery efforts.
				(3)In the past 30
			 years, there have been more than 130 weather-related disasters in the United
			 States that each generated at least $1,000,000,000 in damages or more than
			 $880,000,000,000 in total standardized loss. In addition, there have been many
			 other extreme weather events that generated less than $1,000,000,000 in
			 damages, but still caused immeasurable harm to the Nation’s citizens,
			 infrastructure, and economy.
				(4)Hurricane Katrina
			 led to more than 1,800 deaths, property damage exceeding $80,000,000,000, more
			 than $120,000,000,000 in Federal spending, and long-term impacts on the economy
			 and livelihoods of those living in the Gulf Coast region.
				(5)In 2011, one of
			 the most severe and costly years for weather and climate on record, extreme
			 weather hit every region in the United States, resulting in—
					(A)prolonged
			 droughts in the South and the West;
					(B)deadly floods in
			 the Southeast and Midwest;
					(C)hundreds of
			 devastating tornadoes across the United States;
					(D)Hurricane Irene
			 in the Northeast;
					(E)more than
			 $50,000,000,000 in weather-related damages;
					(F)14 extreme
			 weather events, which resulted in more than $1,000,000,000 in damages each and
			 caused a combined death toll of hundreds of people; and
					(G)many other
			 extreme weather events with lesser, but still significant, impacts.
					(6)In 2012, in
			 addition to Superstorm Sandy, the United States experienced—
					(A)drought
			 conditions in more than 60 percent of the contiguous United States at the peak
			 of the drought, including more than 2,200 counties that have received disaster
			 designations from the Secretary of Agriculture due to the drought;
					(B)deadly floods in
			 Minnesota, Tropical Storm Debby in Florida, and Hurricane Isaac in
			 Louisiana;
					(C)destructive
			 wildfires on more than 9,000,000 acres across 37 States;
					(D)power outages
			 affecting more than 3,400,000 homes due to severe storms during the summer;
			 and
					(E)deadly heat
			 waves, highlighted by July as the warmest month on record for the contiguous
			 United States and more than 9,600 daily high temperature records broken during
			 June, July, and August.
					(7)These events and
			 natural disaster trends, when combined with the volatility of weather, ongoing
			 demographic changes, and development in high risk areas, indicate that the
			 negative impacts of extreme weather events and natural disasters have the
			 potential to increase over time. The fact that a significant number of people
			 and assets continue to be located in areas prone to volatile and extreme
			 weather indicates that these events will continue to be expensive and deadly if
			 the United States fails to enhance its resiliency to such events. Recent
			 studies show that the intensity and frequency of some types of, but not all,
			 extreme weather events will likely increase in the future.
				(8)Economic savings
			 can be achieved by considering the impacts of extreme weather over the short-
			 and long-term in the planning process. For example, a 2005 review of the
			 Federal Emergency Management Agency’s hazard mitigation programs, conducted by
			 the National Institute of Building Sciences' Multi-Hazard Mitigation Council,
			 found that every dollar spent on hazard mitigation yields a savings of $4 in
			 future losses.
				(9)There are several
			 efforts currently underway at the Federal, regional, tribal, State, and local
			 levels that have helped lay the foundation for a federally coordinated effort
			 to increase the Nation’s resiliency to extreme weather events, such as the
			 Hurricane Sandy Rebuilding Task Force, the Presidential Policy Directive on
			 National Preparedness (referred to in this Act as PPD–8), the
			 National Preparedness System, the whole community approach led by the
			 Department of Homeland Security, and the Silver Jackets Program by the Army
			 Corps of Engineers. Other recent reports on this subject include the National
			 Academies of Sciences’ reports Disaster Resilience: A National
			 Imperative and Building Community Disaster Resilience through
			 Public-Private Collaboration.
				(b)PurposeThe
			 purpose of this Act is to minimize the economic and social costs and future
			 losses of life, property, well-being, business activity, and economic growth by
			 making the United States more resilient to the impacts of extreme weather
			 events over the short- and long-term, thereby creating business and job growth
			 opportunities by—
				(1)ensuring that the
			 Federal Government is optimizing its use of existing resources and funding to
			 support State and local officials, businesses, tribal nations, and the public
			 to become more resilient, including—
					(A)encouraging the
			 consideration of, and ways to incorporate, extreme weather resilience across
			 Federal operations, programs, policies, and initiatives;
					(B)promoting
			 improved coordination of existing and planned Federal extreme weather
			 resilience and adaptation efforts that impact extreme weather resilience and
			 ensuring their coordination with, and support of, State, local, regional, and
			 tribal efforts;
					(C)minimizing
			 Federal policies that may unintentionally hinder or reduce resilience, such as
			 damaging wetlands or other critical green infrastructure, or lead Federal
			 agencies to operate at cross purposes in achieving extreme weather resilience;
			 and
					(D)building upon
			 existing related efforts, such as the Hurricane Sandy Rebuilding Task Force,
			 the PPD–8, the National Preparedness System, and the whole community
			 approach;
					(2)communicating the
			 latest understanding and likely short- and long-term human and economic impacts
			 and risks of extreme weather to businesses and the public;
				(3)supporting
			 decisionmaking that improves resilience by providing forecasts and projections,
			 data decision-support tools, and other information and mechanisms; and
				(4)establishing a
			 consistent vision and strategic plan for extreme weather resilience across the
			 Federal Government.
				3.DefinitionsIn this Act:
			(1)Extreme
			 weatherThe term extreme weather includes severe and
			 unseasonable weather, heavy precipitation, hurricanes, storm surges, tornadoes,
			 other windstorms (including derechos), extreme heat, extreme cold, and other
			 qualifying weather events as determined by the interagency group established
			 under section 4(a)(1).
			(2)ResilienceThe
			 term resilience means the ability to prepare and plan for, absorb,
			 recover from, and more successfully adapt to adverse events in a timely
			 manner.
			4.Extreme weather
			 resilience gap and overlap analysis
			(a)Interagency
			 working group
				(1)In
			 general
					(A)EstablishmentThe Director of the Office of Science and
			 Technology Policy (referred to in this section as the Director),
			 with input from the Department of Homeland Security, shall establish and chair
			 an interagency working group with Cabinet-level representation from all
			 relevant Federal agencies.
					(B)DutiesThe working group shall—
						(i)come together to provide a strategic vision
			 of extreme weather resilience;
						(ii)conduct a gap and overlap analysis of
			 Federal agencies’ current and planned activities related to achieving short-
			 and long-term resilience to extreme weather and its impacts on the Nation, such
			 as storm surge, flooding, drought, and wildfires; and
						(iii)develop a
			 National Extreme Weather Resilience Plan in accordance with section
			 5(a).
						(2)Additional
			 representation from executive office of the presidentThe interagency working group established
			 under paragraph (1) shall include representatives of the relevant offices and
			 councils within the Executive Office of the President, including—
					(A)the Office of Management and Budget;
					(B)the National Security Staff;
					(C)the Council of Economic Advisors;
					(D)the Council on Environmental Quality;
			 and
					(E)the Domestic Policy Council.
					(3)Consultation
			 with tribal, state, and local representatives
					(A)In
			 generalThe Federal interagency working group established under
			 paragraph (1) shall work closely with an advisory group to take into account
			 the needs of State and local entities across all regions of the United States.
			 The advisory group shall consist of—
						(i)1
			 representative from the National Emergency Management Association;
						(ii)7
			 representatives from States and State associations; and
						(iii)8
			 representatives from local entities and associations, including representation
			 from a tribal nation and at least 1 major metropolitan area.
						(B)Key
			 sectorsThe representatives described in subparagraph (A) shall,
			 in the aggregate, represent all of the key sectors set forth in subsection
			 (b)(1).
					(C)MeetingsThe
			 Director shall meet with the representatives described in subparagraph (A) not
			 fewer than 9 times during the development of—
						(i)the
			 gap and overlap analysis under this section; and
						(ii)the National
			 Extreme Weather Resilience Action Plan under section 5.
						(4)Cooperation by
			 federal agenciesIn carrying
			 out the activities described in subsection (b), Federal agency representatives
			 participating in the working group shall be forthright and shall fully
			 cooperate with the Office of Science and Technology Policy.
				(5)DetaileesUpon
			 the request of the Director, each agency or entity referred to in paragraph (1)
			 shall provide the working group with a detailee, without reimbursement from the
			 working group, to support the activities described in subsection (b), section
			 5, and section 7(a). Such detailee shall retain the rights, status, and
			 privileges of his or her regular employment without interruption.
				(6)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the working group may investigate and use such voluntary services as the
			 working group determines to be necessary.
				(b)Gap and overlap
			 analysisIn conducting the gap and overlap analysis required
			 under subsection (a)(1), Federal agency representatives shall—
				(1)develop a Federal
			 Government-wide working vision for resilience to the impacts of extreme weather
			 events in the short- and long-term, in accordance with the purpose set forth in
			 section 2(b), through an effort led by the Director and the interagency working
			 group, which includes goals and objectives for key sectors. Key sectors shall
			 include—
					(A)agriculture;
					(B)forestry and
			 natural resources management;
					(C)water management,
			 including supply and treatment;
					(D)energy supply and
			 transmission;
					(E)infrastructure,
			 including natural and built forms of water and wastewater, transportation,
			 coastal infrastructure, and other landscapes and ecosystems services;
					(F)public health and
			 healthcare delivery, including mental health and hazardous materials
			 management;
					(G)communications,
			 including wireless communications;
					(H)housing and other
			 buildings;
					(I)national
			 security;
					(J)emergency
			 preparedness;
					(K)insurance;
			 and
					(L)other sectors
			 that the Director considers appropriate;
					(2)consider and
			 identify the interdependencies among the key sectors when developing the vision
			 referred to in paragraph (1);
				(3)create summaries
			 of the existing and planned efforts and programmatic work underway or relevant
			 to supporting State and local stakeholders in achieving greater extreme weather
			 resilience in the short and long term for each sector identified under
			 paragraph (1) and across the sectors, specifically including summaries
			 of—
					(A)individual
			 Federal agency programs, policies, regulations, and initiatives, and research
			 and data collection and dissemination efforts;
					(B)areas of
			 collaboration and coordination across Federal agencies; and
					(C)areas of
			 coordination with State and local agencies, private entities, and regional
			 cooperation;
					(4)identify specific
			 Federal programs, statutes, regulations, policies, and initiatives which may
			 unintentionally hinder resilience efforts, including an analysis of
			 disincentives, barriers, and incompatible programs, policies, or initiatives
			 across agencies and sectors;
				(5)examine how the
			 severity and frequency of extreme weather events at the local and regional
			 level may change in the future and communicate these potential risks to
			 stakeholders;
				(6)work together to
			 identify and evaluate existing Federal tools and data to describe, analyze,
			 forecast, and model the potential impacts identified under paragraph (5) and
			 develop recommendations to strengthen their ability to provide reliable and
			 accurate forecasts at the national, regional, State, and local levels;
				(7)identify gaps and
			 overlaps in Federal agency work, resources, and authorities that impair the
			 ability of the United States to meet the vision for short- and long-term
			 extreme weather resilience, by comparing the goals and objectives identified
			 for each sector and across sectors with the summaries identified in paragraph
			 (3), specifically identifying gaps relating to—
					(A)individual
			 Federal agency programs, policies, and initiatives, and research data
			 collection and dissemination efforts;
					(B)areas of
			 collaboration and coordination across Federal agencies;
					(C)areas of
			 coordination with State and local agencies and private entities, and regional
			 cooperation;
					(8)determine
			 potential measures to address the issues referred to in paragraph (4) and to
			 address the gaps and overlaps referred to in paragraph (7) by—
					(A)designating
			 individual or multiple Federal agencies to address these gaps;
					(B)building upon
			 existing delivery mechanisms;
					(C)evaluating
			 options for programs, policies, and initiatives that may particularly benefit
			 extreme weather resilience efforts, including the role of ecosystem-based
			 approaches;
					(D)recommending
			 modifications to existing Federal agency programs, statutes, regulations,
			 policies, and initiatives to better support extreme weather resiliency;
					(E)requesting new
			 authorities and resource requirements, if needed; and
					(F)identifying
			 existing Federal Government processes that can be built upon to address the
			 purpose of this Act; and
					(9)establish, with
			 the assistance of the General Services Administration or such other Federal
			 agency as the Director may designate, a Federal advisory working group to
			 provide ongoing collective input to the process.
				(c)Working
			 groupThe Federal advisory working group established pursuant to
			 subsection (b)(9) shall consist of relevant private sector, academic, State and
			 local government, tribal nation, regional organization, vulnerable population,
			 and nongovernmental representatives, with representation from each sector
			 described in paragraph (1). The Director may designate an existing Federal
			 advisory committee under which the working group would operate independently,
			 with the same rights and privileges held by members of the advisory committee.
			 The members of the working group established pursuant to subsection (b)(9) may
			 not simultaneously serve as members of the advisory committee designated
			 pursuant to this subsection. The activities of the working group should
			 complement and not duplicate the stakeholder process conducted under
			 PPD–8.
			5.National Extreme
			 Weather Resilience Action Plan
			(a)In
			 generalBased on the results of the gap and overlap analysis
			 conducted under section 4, the Director, working with the interagency working
			 group established under such section, and considering the efforts described in
			 section 2(a)(9), shall develop a National Extreme Weather Resilience Action
			 Plan (referred to in this section as the Plan)—
				(1)to build upon
			 existing Federal Government processes referred to in section 4(b)(8)(F)—
					(A)to address the
			 results of the gap and overlap analysis under section 4; and
					(B)to incorporate
			 the activities required under subsection (c);
					(2)to best utilize
			 existing resources and programs through improved interagency coordination and
			 collaboration;
				(3)to improve
			 Federal coordination with existing regional entities, State and local
			 governments, networks, and private stakeholders;
				(4)to make data and
			 tools accessible and understandable and to help facilitate information exchange
			 for tribal, State, and local officials, businesses, and other stakeholders in a
			 manner that addresses the needs expressed by these stakeholders;
				(5)to facilitate
			 public-private partnerships;
				(6)to improve
			 Federal agencies’ economic analytical capacity to assess—
					(A)the likelihood
			 and potential costs of extreme weather impacts by region and nationally;
			 and
					(B)the relative
			 benefits of potential resilience measures to multiple stakeholders;
					(7)to provide tools
			 to stakeholders—
					(A)to conduct
			 analyses similar to those described in paragraph (6); and
					(B)to support
			 decisionmaking;
					(8)to support
			 resiliency plans developed by State and local governments, regional entities,
			 and tribal nations, to the extent possible; and
				(9)to request
			 further resources, if necessary, to fill in gaps to enable national resilience
			 to extreme weather, including resilience of tribal nations, and particularly
			 vulnerable populations, and the use of green infrastructure and ecosystem-based
			 solutions.
				(b)CooperationAny
			 Federal agency representative contacted by the Director, in the course of
			 developing the Plan, shall be forthright and shall fully cooperate with the
			 Office of Science and Technology Policy, as requested.
			(c)Required
			 activities
				(1)ResponsibilitiesThe
			 Plan shall include specific Federal agency and interagency responsibilities,
			 identify potential new authorities, if necessary, and employ risk
			 analysis—
					(A)to address the
			 gaps identified through the gap and overlap analysis; and
					(B)to improve
			 Federal interagency coordination and Federal coordination with State, regional,
			 local, and tribal partners.
					(2)Available
			 funding opportunities
					(A)IdentificationThe
			 Director shall identify—
						(i)existing Federal
			 grant programs and other funding opportunities available to support State and
			 local government extreme weather resiliency planning efforts; or
						(ii)projects to
			 advance extreme weather resiliency.
						(B)PublicationThe
			 Director shall publish the information described in subparagraph (A) in the
			 information portal identified in paragraph (3).
					(C)ResponsibilitiesEach
			 participating agency shall—
						(i)consider
			 incorporating criteria or guidance into existing relevant Federal grant and
			 other funding opportunities to better support State and local efforts to
			 improve extreme weather resiliency; and
						(ii)evaluate and
			 modify existing Federal funding opportunities, as appropriate, to maximize the
			 return on investment for pre-disaster mitigation activities.
						(3)Information
			 portal
					(A)In
			 generalThe Plan shall—
						(i)include the
			 establishment of an online, publicly available information portal for use by
			 Federal agencies, their partners, and stakeholders, that directs users to key
			 data and tools to inform resilience-enhancing efforts; and
						(ii)build off and be
			 complementary to existing Federal efforts, including data.gov.
						(B)MaintenanceThe
			 coordinating entity identified under paragraph (3) shall be responsible for
			 establishing and maintaining the information portal.
					(C)Information
			 suppliedInformation shall be supplied as requested by Federal
			 agencies, their partners, academia, and private stakeholders, in coordination
			 with regional, State, local, and tribal agencies.
					(D)ContentsThe
			 information portal established under this paragraph shall direct users to
			 coordinated and systematic information on—
						(i)best or model
			 practices;
						(ii)data;
						(iii)case
			 studies;
						(iv)indicators;
						(v)scientific
			 reports;
						(vi)resilience and
			 vulnerability assessments;
						(vii)guidance
			 documents and design standards;
						(viii)incentives;
						(ix)education and
			 communication initiatives;
						(x)decision support
			 tools, including risk management, short- and long-term economic analysis, and
			 predictive models;
						(xi)planning
			 tools;
						(xii)public and
			 private sources of assistance; and
						(xiii)such other
			 information as the coordinating entity considers appropriate.
						(4)Coordinating
			 entityThe Plan shall include the identification of a Federal
			 agency, interagency council, office, or program, which participated in the gap
			 and overlap analysis and Plan development. Such entity shall—
					(A)coordinate the
			 implementation of the Plan;
					(B)track the
			 progress of such implementation; and
					(C)transfer
			 responsibilities to another Federal agency, interagency council, office, or
			 program to serve as the coordinating entity if the entities participating in
			 the working group agree that circumstances necessitate such a change.
					(5)Resiliency
			 officerEach Federal agency that assists with the gap and overlap
			 analysis required under section 4 shall designate, from among the agency’s
			 senior management, a Senior Resiliency Officer, who shall—
					(A)facilitate the
			 implementation of the agency’s responsibilities under paragraph (1);
					(B)monitor the
			 agency’s progress and performance in implementing its responsibilities under
			 paragraph (1);
					(C)report the
			 agency’s progress and performance to the head of the agency and the
			 coordinating entity identified under paragraph (3); and
					(D)serve as the
			 agency lead in ongoing coordination efforts within the Federal agency and
			 between the coordinating entity, other Federal agencies, public and private
			 partners, and stakeholders.
					(d)Publication
				(1)Draft
			 planNot later than 420 days after the date of the enactment of
			 this Act, the Director shall publish a draft of the Plan developed under this
			 section in the Federal Register.
				(2)Public comment
			 periodDuring the 60-day period beginning on the date on which
			 the draft Plan is published under paragraph (1), the Director shall—
					(A)solicit comment
			 from the public; and
					(B)conduct a
			 briefing for Congress to explain the provisions contained in the draft
			 Plan.
					(3)Final
			 planNot later than 120 days after the end of the public comment
			 period described in paragraph (2), the Director shall publish the final Plan in
			 the Federal Register.
				(e)ImplementationNot
			 later than 630 days after the date of the enactment of this Act, the Director
			 shall begin implementing the final Plan published under subsection
			 (d)(3).
			(f)FinancingTo
			 the extent possible—
				(1)Federal funding
			 should be used to leverage private sector financing for resilience building
			 activities, consistent with the implementation of the Plan, through
			 public-private partnerships; and
				(2)Federal grant and
			 loan programs of the Federal agencies participating in the interagency working
			 group for this effort shall consider extreme weather resilience as a key factor
			 when awarding funding, including the projected extreme weather risk to a
			 project over the course of its expected life.
				(g)Tribal, State,
			 and local responsibilitiesThe Plan may not place new unfunded
			 requirements on State or local governments.
			6.Authorization of
			 other activities
			(a)In
			 generalFederal agencies are authorized to develop tools and
			 disseminate information to improve extreme weather resilience in the key
			 sectors set forth in section 4(b)(1).
			(b)Office of
			 Science and Technology PolicyIn conducting the gap and overlap
			 analysis under section 4 and developing the National Extreme Weather Resilience
			 Action Plan under section 5, the Director may carry out additional activities
			 in support of the purpose of this Act.
			7.Reports
			(a)Government
			 accountability office reportNot later than 1 year after the date
			 of the enactment of this Act, the Comptroller General of the United States
			 shall submit a report to Congress that—
				(1)identifies
			 existing Federal Government programs and policies related to disaster relief,
			 response, and recovery that impede improving short- and long-term extreme
			 weather resilience; and
				(2)make
			 recommendations for how the programs or policies could be structured
			 differently to better support short- and long-term resilience after an extreme
			 weather event.
				(b)Initial
			 reportNot later than 2 years after the date of the enactment of
			 this Act, the Director shall submit a report to Congress that contains—
				(1)the results of
			 the gap and overlap analysis;
				(2)the final
			 National Extreme Weather Resilience Action Plan;
				(3)an update on the
			 implementation of the plan; and
				(4)available
			 resources for the sustained implementation of the plan.
				(c)Triennial
			 reportsNot later than 2 years after the submission of the report
			 under subsection (a), and every 3 years thereafter, the coordinating entity
			 identified under section 5(c)(3), in cooperation with the interagency working
			 group established under section 4(a), shall submit a report to Congress
			 that—
				(1)contains an
			 update of the National Extreme Weather Resilience Action Plan;
				(2)describes the
			 progress of the plan’s implementation;
				(3)improves upon the
			 original analysis as more information and understanding about extreme weather
			 events becomes available;
				(4)establishes
			 criteria for prioritization of activities described in the plan;
				(5)reconsiders and
			 makes changes to the plan based on the availability of new information
			 described in paragraph (3); and
				(6)identifies
			 cost-effective changes to laws, policies, or regulations that could advance the
			 purpose of this Act.
				(d)FEMA reports on
			 funding
				(1)FindingsCongress
			 finds the following:
					(A)The Federal
			 Emergency Management Agency grant programs are a key vehicle that exists to
			 fund activities related to resiliency planning and projects.
					(B)In order to
			 ensure that the United States becomes more resilient to extreme weather, it is
			 important to ensure that sufficient resources are available to support
			 resiliency activities
					(2)ReportsAt
			 the end of each fiscal year, the Director of the Federal Emergency Management
			 Agency (FEMA) shall submit a report to Congress that—
					(A)identifies the
			 amounts that were made available to the FEMA during such fiscal year for State
			 and local entities to use for activities that support the purposes of this
			 Act;
					(B)identifies the
			 amounts disbursed by FEMA to State and local entities during such fiscal year
			 for such activities;
					(C)describes the
			 resources requested by State and local entities for activities that support the
			 purposes of this Act; and
					(D)identifies the
			 difference between the amounts disbursed by FEMA and the amounts requested from
			 FEMA by State and local entities.
					8.Authorization of
			 appropriations
			(a)Amounts for
			 analysis, plan development and implementation, and reportsThere are authorized to be appropriated
			 such sums as may be necessary for fiscal years 2014 through 2016—
				(1)to conduct the gap and overlap analysis
			 required under section 4;
				(2)to conduct the activities required under
			 section 5, including the creation and maintenance of the information portal;
			 and
				(3)to prepare the reports to Congress required
			 under subsections (b) and (c) of section 7.
				(b)Availability of
			 fundsAmounts appropriated pursuant to subsection (a) shall
			 remain available for the purposes set forth in such subsection through December
			 31, 2016.
			
